MARCUS, Justice
(dissenting).
I consider that defendant’s only option is to withdraw his guilty plea because the trial judge represented that he would allow him to do so if he (trial judge) decided upon a sentence which exceeded that recommended by the district attorney (concurrent twenty-year sentences). The trial judge imposed sentences of twenty years on each count to run consecutively. Hence, it exceeded that recommended by the district attorney. Therefore, defendant should be allowed to withdraw his guilty plea as an alternative to the sentence imposed. I do not agree with the majority that the alternative to withdrawal of the guilty plea is to resen-tence defendant to twenty-year concurrent sentences. There was no unkept plea bargain here.
Accordingly, I respectfully dissent.